Isidor Wasservogel,
Spec. Ref. All of the issues raised by the moving papers were disposed of by the court in its decision dated June 3, 1958. The attempt by defendants at this time merely to attribute a motive to certain acts of plaintiff which were brought to the attention of the court upon the trial of the action does not constitute newly discovered evidence. Likewise, there is no merit to defendants’ contention that the injunction issued by the court could not properly extend beyond April 24, 1958, a date prior to the conclusion of the trial. It is fundamental that a court of equity speaks as of the date of its final decree and may grant such relief at that time as may then be indicated by the circumstances peculiar to the particular situation before the court (De Marco v. Paramount Ice Corp., 102 N. Y. 8. 2d 692, 697; Lynch v. Metropolitan El. Ry. Co., 129 N. Y. 274, 279-283; Sadlier v. City of New York, 185 N. Y. 408). Defendants’ remedy, if any, is by appeal. Accordingly, this motion to set aside the decision of the court and for a new trial, pursuant to section 552 of the Civil Practice Act, in all respects is denied.